PER CURIAM.
Robert Henderson (“Henderson”) appeals an order of the United States Court of Appeals for Veterans Claims (“the Veterans Court”) denying his petition for a *777writ of mandamus. Henderson v. Principa No. 02-1912, 2002 WL 31989552 (Vet. App. Dec. 26, 2002). We conclude that the Veterans Court properly denied Henderson’s petition because Henderson failed to satisfy either of the two legal prerequisites to obtaining a writ of mandamus. More specifically, Henderson could have simply appealed the adverse agency decision—thus, he had not exhausted his administrative remedies—and Henderson had not shown a clear and indisputable right to the writ. Kerr v. U.S. Dist. Court Northern Dist. of California, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). In addition, we reject as unsupported Henderson’s other arguments made to this court. For these reasons, we affirm the Veterans Court.